Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120262777, IDS) in view of Chao (US 20130120688).
 
	Regarding claim 16:
Lee discloses a method for controlling a display panel (in Fig. 2), the display panel comprising:
 a first functional layer (110 ) and a second functional layer (210) which are opposite to each other (0097), a conductive structure (310) between the first functional layer and the second functional layer ([0097]), and a plurality of electrodes (120, 141) on at least one side of the first functional layer (see Fig. 2); wherein the first functional layer comprises an insulating region (160), the second functional layer comprises a target light-shielding region (220) and a target light-transmitting region (T), wherein orthographic projections (see cross sectional view in Fig. 2) of both the conductive structure (310) and the target light-transmitting region (T) on the first functional layer are partial regions of the insulating region (160), and orthographic projections of the plurality of electrodes (120, 141) on the first functional layer are outside the insulating region (([0060] and [0074]) ; and 
adjusting voltages loaded on the plurality of electrodes in the sub-pixel structure such that the conductive structure (e.g. 310, Figs. 1-2) in the sub-pixel structure moves in an insulating region of the sub-pixel structure and the conductive structure is configured to move in the insulating region under the action of voltages loaded on the plurality of electrodes (see [0060], [0074]). 
However, Lee does not specifically disclose voltages loaded on the plurality of electrodes to adjust a luminous flux of light emitted from the target light-transmitting region, the method being performed by a display controller being connected to all the plurality of electrodes in the sub-pixel structure of the display panel.
Chao (US 20130120688) discloses voltages loaded on the plurality of electrodes to adjust a luminous flux of light emitted from the target light-transmitting region,  the method being performed by a display controller (e.g. 1322, Fig. 13) being connected to all the plurality of electrodes in the sub-pixel structure of the display panel  ([0094], [0123-0125 and [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Chao, thereby providing a high-efficient data transmission in the display device.

Allowable subject matter
2.	Claims 1-10 and 12-15 are allowed.
	Regarding claims 1 and 12:
	The closest art of record singly or in combination fails to teach or suggest the limitations “wherein the insulating region is recessed on a side, proximal to the second functional layer, of the first functional layer to prevent the conductive structure from rolling out of the insulating region during a movement”.

Responds to Applicant’s Argument
3.	Applicant’s argument filed on 08/24/2022 based on claims 1, 12 and 16 are considered.
	Regarding claims 1 and 12:
	The new amended claims 1 and 12 are allowed.
	Regarding claim 16:
	The amendments to the claims are does not put the claim in a condition for Allowance. Claim 16 are rejected Lee (US 20120262777, IDS) in view of Chao (US 20130120688). Lee in view of Chao implicitly teaches the limitations as recited in claim 16. See the discussion in claim 16.



	
	 Conclusion 

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Pertinent art

5.	The pertinent art of record (US 20130120678) display device.

Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692